                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE,EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:14-CR-59-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
MARCUS JUNIOR MOORE,                           )
                                               )
                          Defendant.           )


       On November 15, 2020, Marcus Junior Moore ("Moore" or "defendant'') moved for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed exhibits in

support [D.E. 92, 92-1-92-7]. On December 14, 2020, the government responded in opposition

[D.E. 96]. As explained below, the court denies Moore's motion.

                                                   I.

       On May 12, 2014, with a plea agreement, Moore pleaded guilty to conspiracy to distribute

and possess with intent to distribute five kilograms or more of cocaine (count one) and possession

of a firearm in furtherance of a drug trafficking crime (count four). See [D.E. 37, 38]. On August

12, 2014, the court held Moore's sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 57, 60]. The court determined Moore's total

offense category to be 33, his criminal history category to be II, and his advisory guideline range on

count one to be 151 to 188 months' imprisonment, and on count four to be 60 months' consecutive

imprisonment See PSR [D.E. 57] ft 61-63. After addressing the parties objections, granting the

government's downward departure motion, and thoroughly considering all relevant factors under 18
U.S.C. § 3553(a}, the court sentenced Moore to 72 months' imprisonment on count one and 60

months' consecutive imprisonment on count four for a total sentence of 132 months' imprisonment.

See [D.E. 60, 61]. Moore did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons (''BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP ."or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A}, a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

                                                  2
of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.



                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See, e_.g._, United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

v.Kibble, 992F.3d326, 330-31 (4th.Cir. 2021); UnitedStatesv.McCoy. 981 F.3d271,280-84(4th

 Cir. 2020). Rather, "[section] lBl.13 onlyapplieswhenarequestforcompassionatereleaseismade

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

 lB 1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy, 981 F.3d at 284. In doing so, the


                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See, e.g.. McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v.   ~      980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Rl!ffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On September 18, 2020, Moore's counsel submitted a request for compassionate release on

Moore's behalf, which the warden denied on October 14, 2020. See [D.E. 92] 3, 6-7; [D.E. 92-3,

92-4]. The government has not invoked section 3582's exhaustion requirement See United States

v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Moore's claim
                                             /

on the merits.

       Moore seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Moore cites the COVID-19 pandemic, his age (50), his bout with and recovery from

COVID-19,hisobesity, andhismother'shealthconditions. See [D.E. 92] 1, 3-4; [D.E. 92-1, 92-2,

92-5]. Moore also cites the conditions at FCI Manchester, his rehabilitation efforts, and his release

plan. See [D.E. 92] 1, 3-5; [D.E. 92-6, 92-7].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Moore states that he

suffers from obesity, he has not demonstrated that he is not going to recover from this condition or


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See A1am, 960 F.3d at 833-34.

                                                 5
that it cannot be treated while Moore serves his sentence. Moreover, Moore has recovered from his

bout with COVID-19. See [D.E. 92] 2. Accordingly, reducing Moore's sentence is not consistent

withapplicationnote l(A). See 18 U.S.C. § 3S82(c)(l)(A).

       As for the ''family circumstances" policy statement, the policy statement requires "[t]he death

or incapacitation of the caregiver of the defendant's minor child or minor children" or "[t]he

incapacitation ofthe defendant's spouse or registered partner when the defendant would be the only

availablecaregiverforthespouseorregisteredpartner." U.S.S.G. § lBl.13 cmt.n.l(C). Although

Moore claims that his mother is 68 years old and has "significant medical issues," Moore has not

shown the death or incapacitation ofthe caregiver ofhis children. [D.E. 92] 1. Likewise, Moore has

not shown the incapacitation of his spouse or registered partner or that Moore would be their only

available caregiver. Cf. [D.E. 92] 1, 3-4. Accordingly, reducing Moore's sentence is not consistent

with application of note l(C). See 18 U.S.C. § 3S82(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without -deciding that the

COVID-19 pandemic, Moore's age, Moore's bout with and recovery from COVID-19, Moore's

obesity, the conditions at FCI Manchester, Moore's rehabilitation efforts, and Moore's release plan

are ~xtraordinary and compelling reasons under section 3S82{c)(l)(A). Cf. United States v. Raia,

9S4 F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3SS3(a) factors counsel against reducing Moore's sentence.

See High_ 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 F.3d

691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.



                                                  6
       Moore is 50 years old and engaged in serious criminal conduct in 2014. -See PSR ff 9--14.

Moore was a member of a drug trafficking conspiracy distributing narcotics in Fayetteville, North

Carolina. See id. Moore was one of the conspiracy's chief suppliers, moving large amounts of

narcotics from his home in Atlanta, Georgia to Fayetteville, North Carolina. See id. Moore was

accountable for 33.7 kilograms of cocaine, 277.97 grams of cocaine base, 207.33 grams of heroin,

and 19.95 kilograms ofmarijuana. See id. Moore also possessed firearms in furtherance ofhis drug

trafficking activities. See id. Moore also is a recidivist with convictions for carrying a concealed

weapon (three counts), conspiracy to traffic cocaine, conspiracy to possess with intent to distribute

and distribute cocaine base (crack), cocaine, and marijuana, and carrying a firearm during and in

relation to a drug trafficking crime. See id. ff 16--20. Moore sustained the latter two convictions

in federal court in 2000. See id. Nonetheless, Moore has taken some positive steps while

incarcerated on his latest federal sentence. See [D.E. 92] 5; [D.E. 92-7].

       The court has considered Moore's exposure to COVID-19, his age, his bout with and

recovery from COVID-19, his medical condition, his family circumstances, the conditions at FCI

Manchester, his re~bilitation efforts, and his release plan. Cf. Pepper v. United States, 562 U.S.

476, 480-81 (2011); Him 997F.3dat 187-91; United States v. McDonald, 986 F.3d402, 412 (4th

Cir. 2021); United Statesv. Martilb 916F.3d389, 398 (4th.Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19, the section 3553(a) factors, Moore's

arguments, the government's persuasive response, and the need to punish Moore for his serious

criminal behavior, to incapacitate Moore, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Moore's motion for compassionate release. See,~

Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); High, 997 F.3dat 187-91; Ruffin,

978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-B~

                                                 7
2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir.

2020) (per curiam) (unpublished).

                                              II.

       In sum, the court DENIES Moore's motion for compassionate release [D.E. 92].

       SO ORDERED. This _1,4-day of June 2021.



                                                    ~SC.DEVERill
                                                    United States District Judge




                                              8
